       Case 1:20-cv-06496-VEC-SDA Document 5 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        11/23/2020
 Timothy Spindler,

                                 Plaintiff,
                                                            1:20-cv-06496 (VEC) (SDA)
                     -against-
                                                            ORDER
 Andrew Saul, Commissioner of Social
 Security,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than Tuesday, December 1, 2020, Plaintiff shall file a

letter regarding the status of this action, including efforts made to serve Defendant with the

Complaint.

SO ORDERED.

DATED:        New York, New York
              November 23, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
